5This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A16-0858

                      In the Matter of the Welfare of the Children of:
                             D. C. a/k/a Q. N. F. (W.), Parent

                                 Filed November 14, 2016
                                        Affirmed
                                      Hooten, Judge

                              Hennepin County District Court
                                 File No. 27-JV-15-6954

Mary F. Moriarty, Chief Hennepin County Public Defender, Peter W. Gorman, Assistant
Public Defender, Minneapolis, Minnesota (for appellant D.C.)

Michael O. Freeman, Hennepin County Attorney, Michelle A. Hatcher, Assistant County
Attorney, Minneapolis, Minnesota (for respondent HCHS and PHD)

Jeffrey P. Justman, Bruce Jones, Faegre Baker Daniels LLP, Minneapolis, Minnesota (for
respondent Guardian ad Litem)

       Considered and decided by Halbrooks, Presiding Judge; Rodenberg, Judge; and

Hooten, Judge.

                         UNPUBLISHED OPINION

HOOTEN, Judge

       On appeal from the termination of her parental rights, appellant mother argues that

the county failed to make reasonable efforts to reunify the family and that termination of

her parental rights is not in her children’s best interests. We affirm.
                                          FACTS

       Appellant D.C. is the biological mother of three children who were minors at the

time of the termination trial: D.H., born in July 1998, J.H., born in November 2000, and

B.C., born in October 2005. Appellant was neither married when the children were

conceived nor when they were born. Appellant and G.H. signed recognition of parentage

forms for both D.H. and J.H., which were filed with the Minnesota Department of Health.

L.M. is B.C.’s alleged father. Neither G.H. nor L.M. participated in these proceedings.

       In November 2014, respondent Hennepin County Human Services and Public

Health Department (the county) filed a children in need of protection or services (CHIPS)

petition, seeking to adjudicate D.H., J.H., and B.C. as CHIPS. The county became involved

with the family after J.H., who was almost 14 years old at the time, was left alone at a

homeless shelter without the ability to contact appellant. The police were called, and J.H.

was put in an emergency protective hold.

       The county created out of home placement plans for each of the children. The plans

included a case plan for appellant, which required that appellant, among other things,

complete a chemical dependency evaluation and follow its recommendations. At some

point after the filing of the CHIPS petition, appellant admitted that she had health issues

that interfered with her ability to meet the needs of her children and agreed that she was in

need of case management services. On May 21, 2015, the district court filed an order

adjudicating appellant’s three minor children as CHIPS. The district court’s order adopted

a case plan, which required appellant to (1) complete a combined parenting and mental

health assessment and follow its recommendations; (2) complete a chemical health


                                             2
assessment and follow its recommendations; (3) submit to random urinalysis (UA);

(4) obtain or maintain safe, suitable, and sober housing; and (5) cooperate with the child

protection social worker, including “signing all requested releases of information,

maintaining consistent contact, notifying of current address and any changes, and allowing

access to the home and home visits.”

        The county filed a petition to terminate the parental rights of appellant, G.H., and

L.M. on December 8, 2015. A trial was held on the matter on February 26, 2016. The

children were ages 17, 15, and 10 at the time of trial. The following evidence was presented

at trial.

        In the summer of 2014, prior to the filing of the CHIPS petition, appellant completed

a chemical dependency assessment. Appellant told the assessing doctor that she had been

admitted to the Hennepin County inpatient mental health unit for depression and suicidal

ideation. Appellant reported that she began using crack cocaine at the age of 25 and that

her use of cocaine had escalated to her smoking $100 worth of crack cocaine three or four

days a week at the time of the assessment. Appellant also reported that she drank about

five to six beers whenever she used cocaine. Appellant reported a history of physical and

sexual assault, including being stabbed 17 times on one occasion. Appellant was diagnosed

with posttraumatic stress disorder, depressive disorder, cocaine use disorder, and alcohol

use disorder. The assessment recommended that appellant abstain from the use of alcohol

and all mood-altering chemicals, undergo psychiatric consultation, establish care with

mental health providers, and reside in sober housing or extended chemical dependency




                                              3
treatment. After completing an initial treatment program, appellant entered an aftercare

program, but failed to complete it.

       The social worker testified that when she first met with appellant in November 2014,

shortly after the CHIPS petition was filed, appellant was asked to provide a UA sample,

and appellant reported that the UA would be positive for cocaine. During the 13 months

between the filing of the CHIPS petition and the termination trial, appellant provided only

three UA samples, though she was supposed to provide samples multiple times per week.

The first UA sample that appellant provided in November 2014 was positive for opiates

and cocaine. The sample appellant provided in July 2015 was positive for oxycodone, and

the one she provided in August 2015 was positive for cocaine.

       The social worker testified that, at the time the case opened, appellant reported that

she had mental health needs. The social worker testified that she made a referral for a

combined parenting and mental health assessment, but appellant failed to complete the

assessment.

       Appellant completed another chemical dependency assessment in February 2015.

Appellant completed the assessment after presenting at the acute psychiatry office of

Hennepin County Medical Center with complaints of “being overwhelmed and depressed

about medical issues.” Appellant reported to the assessor that she used crack cocaine

almost every day, but that, after becoming homeless for three or four months previously,

her use had declined to approximately three to four times a month. The assessment

concluded that appellant has “a severe lack of impulse control and coping skills” and

“displays verbal compliance, but lacks consistent behaviors [and] has low motivation for


                                             4
change.” The assessment also stated that appellant has “[n]o awareness of the negative

impact of mental health problems or substance abuse” and has “[n]o coping skills to arrest

mental health or addiction illnesses, or prevent relapse.” The assessment recommended

that appellant enter residential treatment, work with the Hennepin County Diversion and

Recovery Team (DART) program, and coordinate with medical providers.

       Appellant testified that she does not currently have a chemical dependency problem,

but admitted that chemical use has been an issue for her in the past. Appellant stated that

she completed chemical dependency treatment in August 2015, after the second chemical

dependency assessment. The social worker testified that she is unaware of whether

appellant completed treatment after the chemical dependency assessment. There is no

documentation in the record supporting appellant’s testimony that she attended treatment

in August 2015. Appellant also failed to provide the county with any documentation of

compliance with attending therapeutic services to address her mental health diagnoses.

       Appellant testified that at the beginning of the case she and her children were staying

in a homeless shelter. Appellant claimed that the county offered her very little help to

address the housing issue and that she did not have stable housing at the time of trial.

Appellant stated that she only found out about available housing resources through her case

worker at the nursing home where she lived temporarily after undergoing surgery.

Appellant entered the nursing home in April 2015 and stayed there through approximately

August 2015. Appellant testified that her homelessness impeded her ability to see her

children during the course of the child protection matter.




                                              5
       The social worker testified that appellant reported having a housing case manager

at the inception of the case. The social worker testified that she knew from the inception

of the case that housing was an issue, she made appointments with appellant to address the

housing issue, and appellant failed to come to the appointments. The social worker noted

that she discussed the option of going to a shelter with appellant, but because appellant did

not want to go to a shelter, she did not refer appellant to a specific shelter. Appellant also

had a DART housing worker assisting her with finding housing and was placed on a wait

list for family reunification housing, which required as a condition to obtaining housing

that she remain sober, cooperative, and case plan compliant. When appellant’s name rose

to the top of the list, however, appellant did not meet the criteria for obtaining housing

because she had not been compliant with her case plan, so her name was moved to the

bottom of the list. The social worker testified that it is possible for clients who lack housing

to be compliant with their child protection case plans, but that it would likely have been

easier for appellant to be case plan compliant if she had stable housing.

       During the case, appellant was permitted to have unsupervised visits with all three

of her children. However, appellant maintained intermittent telephone contact with her

children and visited them infrequently.

       D.H. underwent a diagnostic assessment in March 2015. D.H. reported to the

assessor that she and her siblings often went without food because appellant spent her

money on alcohol and drugs. D.H. stated that appellant is physically and emotionally

abusive and uses alcohol and crack cocaine. D.H. also stated that she does not believe that

appellant loves her.


                                               6
       At trial, D.H. testified that she was aware that appellant used drugs. D.H. testified

that she suspected appellant may have been drinking or using drugs during some of their

telephone calls in the course of the child protection matter. Both D.H. and J.H. testified,

however, that appellant could meet the needs of the family and that they wanted to return

to her care.

       The guardian ad litem (GAL) who had been appointed to advocate for the children’s

best interests also testified at trial. The GAL had been assigned to the case for a brief

period of time, approximately a month, because the GAL who had previously been

assigned to the case had to take an emergency medical leave. But, the GAL testified that

she had talked with the previous GAL, reviewed the case file, and spoken with D.H. and

B.C. Because she had not spoken to J.H., the GAL testified that she was unable to give an

opinion regarding J.H., but she opined that the termination was in the best interests of D.H.

and B.C. The GAL stated that the previous GAL believed that termination of appellant’s

parental rights was in the best interest of all three children.

       The social worker opined that termination was in the best interests of all three

children. During her testimony, the social worker stated that the biggest concern in the

child protection matter was appellant’s chemical dependency and that appellant’s

homelessness was not much of a factor with regard to her lack of case plan compliance.

Appellant, on the other hand, testified that housing was the primary issue in the case, but

the district court found that this testimony was not credible.

       After considering this evidence, the district court filed an order terminating

appellant’s parental rights. The district court concluded that the county had proven by clear


                                               7
and convincing evidence that appellant’s parental rights should be terminated on three

different statutory grounds: failure to comply with parental duties; palpable unfitness; and

failure of reasonable efforts by the county to correct the conditions leading to out-of-home

placement. See Minn. Stat. § 260C.301, subd. 1(b)(2), (4), (5) (2014). The district court

also found that termination of appellant’s parental rights was in the best interests of the

children and that the county made reasonable but unsuccessful efforts to reunite the

children with appellant. This appeal followed.

                                       DECISION

       Courts presume that parents are fit to care for their children. In re Welfare of Child

of J.K.T., 814 N.W.2d 76, 87 (Minn. App. 2012). “Ordinarily, it is in the best interest of a

child to be in the custody of his or her natural parents.” In re Welfare of A.D., 535 N.W.2d

643, 647 (Minn. 1995). As a result, “[p]arental rights may be terminated only for grave

and weighty reasons.” J.K.T., 814 N.W.2d at 87 (quotation omitted).

       There are nine statutory bases for involuntarily terminating parental rights. Minn.

Stat. § 260C.301, subd. 1(b) (2014). The petitioning county bears the burden of proving

statutory grounds for termination by clear and convincing evidence. Id.; Minn. Stat.

§ 260C.317, subd. 1 (2014).          “Language throughout the juvenile protection laws

emphasizes that the court ‘may,’ but is not required to, terminate a parent’s rights when

one of the nine statutory criteria is met.” In re Welfare of Child of R.D.L., 853 N.W.2d

127, 136–37 (Minn. 2014). However, the existence of a statutory ground for termination

is insufficient by itself to allow a district court to terminate parental rights, as the Minnesota

Supreme Court has stated that “an involuntary termination of parental rights is proper only


                                                8
when at least one statutory ground for termination is supported by clear and convincing

evidence and the termination is in the child’s best interest.” Id. at 137.

       A reviewing court gives “considerable deference to the district court’s decision to

terminate parental rights.” In re Welfare of Children of S.E.P., 744 N.W.2d 381, 385

(Minn. 2008). We give the district court’s decision considerable deference because the

district court “is in a superior position to assess the credibility of witnesses.” In re Welfare

of L.A.F., 554 N.W.2d 393, 396 (Minn. 1996). While we give deference to a district court’s

decision to terminate parental rights, we “closely inquire into the sufficiency of the

evidence to determine whether it was clear and convincing.” S.E.P., 744 N.W.2d at 385.



       We will affirm the district court’s decision to terminate parental rights if one

statutory ground is supported by clear and convincing evidence and termination is in the

child’s best interests, In re Children of T.R., 750 N.W.2d 656, 661 (Minn. 2008), provided

that the county made reasonable efforts to reunite the family, In re Children of T.A.A., 702

N.W.2d 703, 708 (Minn. 2005). We review the record in the light most favorable to the

district court’s factual findings and will set aside such findings only if a review of the

record leaves us with the “definite and firm conviction that a mistake has been made.”

Vangsness v. Vangsness, 607 N.W.2d 468, 472 (Minn. App. 2000) (quotation omitted).

                                              I.

       Appellant does not make any arguments regarding the specific statutory grounds for

the termination of parental rights, but instead argues generally that the district court erred

by concluding that the county made reasonable efforts to reunify the family.               The


                                               9
termination statute requires that a district court make “specific findings” in every

termination proceeding “that reasonable efforts to finalize the permanency plan to reunify

the child and the parent were made” or “that reasonable efforts for reunification [were] not

required” as set forth in Minn. Stat. § 260.012 (2014). Minn. Stat. § 260C.301, subd. 8

(2014). The district court’s reasonable efforts findings must include “individualized and

explicit findings regarding the nature and extent of efforts made by the social services

agency to rehabilitate the parent and reunite the family.” Id., subd. 8(1).

              When determining whether reasonable efforts have been made,
              the [district] court shall consider whether services to the child
              and family were:                                          (1)
              relevant to the safety and protection of the child;
                     (2) adequate to meet the needs of the child and family;
                     (3) culturally appropriate;
                     (4) available and accessible;
                     (5) consistent and timely; and
                     (6) realistic under the circumstances.

Minn. Stat. § 260.012(h). Alternatively, the district court “may determine that provision

of services or further services for the purpose of rehabilitation is futile and therefore

unreasonable under the circumstances.” Id.

       “Reasonable efforts at rehabilitation are services that go beyond mere matters of

form so as to include real, genuine assistance.” In re Welfare of Children of S.W., 727

N.W.2d 144, 150 (Minn. App. 2007) (quotations omitted), review denied (Minn. Mar. 28,

2007). Determining whether the county made reasonable efforts requires consideration of

how long the county was involved and the quality of its effort. In re Welfare of H.K., 455

N.W.2d 529, 532 (Minn. App. 1990), review denied (Minn. July 6, 1990).




                                             10
       The district court found that the county made reasonable efforts to reunify the family

because the county offered “services that were timely, available, relevant[,] and culturally

appropriate.” The district court also found that the services offered by the county “provided

a meaningful opportunity to address the issues relevant to the foster care placement.”

These findings are supported by the record. As the district court noted, the county provided

appellant with a case plan that included “housing services to alleviate the family’s housing

needs, . . . a mental health/parenting assessment, a chemical dependency assessment,

urinalysis testing and bus cards to assist with transportation needs.” Though the county

offered these services, the district court found that appellant failed to provide UA samples,

failed to complete chemical dependency treatment, failed to undergo a mental

health/parenting assessment, and failed to visit her children on a regular basis. These

findings are supported by the record.

       Appellant argues that the county failed to provide reasonable services because the

county “did nothing to assist her in finding affordable housing, and . . . this failure drove

all of her case-plan failures [that] were the subject of the trial testimony.” In support of

this argument, appellant notes the social worker’s testimony that it would have been easier

to complete her case plan if she had housing.

       The record indicates that the county made reasonable efforts to assist appellant in

obtaining housing. Appellant reported to the social worker at the inception of the case that

she had a housing case manager. The county is unable to provide housing for clients, but

can provide information to clients about shelters. Although appellant was provided

information about shelters by her social worker, she refused to consider them as options


                                             11
for housing for the vast majority of the case.         The social worker made numerous

appointments with appellant to address her housing issues, but appellant failed to come to

the appointments. The county placed appellant on the family reunification housing list, but

appellant forfeited her opportunity to obtain housing because she was not compliant with

her case plan. Individuals who complete inpatient treatment are often referred to an

outpatient treatment facility that would provide transitional housing, and the transitional

housing facilities often assist individuals with obtaining permanent housing. However,

appellant failed to complete a primary or transitional housing treatment program that would

have allowed her to access these programs, even though the chemical dependency

evaluation that she completed in February 2015 recommended that she enter residential

treatment and her case plan required following the recommendations of the assessment.

       As the district court noted, while appellant did take an important step in locating

housing by obtaining a housing advocate through the DART program while she was in the

nursing home, she hindered her ability to obtain housing by not considering the viable

options offered by the county and by failing to comply with other case plan components.

The record reflects that appellant rejected the shelter referrals offered by the county, failed

to communicate with the social worker who was trying to discuss housing options, and

forfeited opportunities to obtain housing by failing to comply with her case plan.

       In sum, the record shows that the county provided mother with services over the

course of the child protection proceeding and that the services were tailored to appellant’s

chemical dependency, mental health, and housing issues. We conclude that the district




                                              12
court’s determination that the county made reasonable efforts to reunify appellant and her

children is supported by clear and convincing evidence and does not constitute error.

                                             II.

       Appellant contends that termination of her parental rights is not in the best interests

of the children. The district court must give “paramount consideration” to the best interests

of the child in a termination proceeding. Minn. Stat. § 260C.301, subd. 7 (2014). “[A]

child’s best interests may preclude terminating parental rights, even when a statutory basis

for termination exists.” In re Welfare of Child of D.L.D., 771 N.W.2d 538, 545 (Minn.

App. 2009) (quotation omitted). In determining the child’s best interests, the district court

weighs three primary factors: “the child’s interest in maintaining the parent-child

relationship, the parents’ interest in maintaining the parent-child relationship, and any

competing interest of the child.” In re Welfare of M.A.H., 839 N.W.2d 730, 744 (Minn.

App. 2013). Competing interests of the child “include a stable environment, health

considerations, and the child’s preferences.” Id. This court reviews a district court’s

determination of whether termination of parental rights is in a child’s best interests for an

abuse of discretion. In re Welfare of Children of J.R.B., 805 N.W.2d 895, 905 (Minn. App.

2011), review denied (Minn. Jan. 6, 2012).

       The district court cited the three M.A.H. factors and concluded that the termination

of appellant’s parental rights was in the best interests of all three of her minor children.

The district court found that the children’s competing needs outweighed any interest that

either appellant or the children had in maintaining the parent-child relationship. The

district court found that appellant loves her children and has a strong bond with them and


                                             13
that her children love appellant and have a strong bond with her. The district court also

found, however, that appellant failed to address her chemical dependency and mental

health issues, refused to engage in the vast majority of the case plan, and exposed the

children to “a chaotic lifestyle where [appellant’s] chemical dependency issues often came

before [the children’s] basic needs.” The district court found that appellant’s “lack of

engagement in her case plan shows a lack of desire to address her needs and the needs of

her children in the ways essential to properly parent.” The district court found that the

children need health and safety, but that appellant “will be unable to provide minimally

adequate care in the reasonably foreseeable future.” The district court found that the

children’s needs outweighed the preferences of both appellant and her children for

reunification.

       The district court also noted the GAL and the previous GAL’s opinions regarding

the best interests of the children. The GAL testified that she believed termination of

appellant’s parental rights was in the best interests of D.H. and B.C., but did not offer an

opinion regarding J.H.’s best interests because she had not had the opportunity to speak

with him. The previous GAL informed the GAL that she believed termination was in the

best interests of the children.

       Appellant argues that the district court should have deferred to the wishes of the

children, who wanted to be reunited with appellant. However, Minnesota law provides that

“[t]he ‘best interests of the child’ means all relevant factors to be considered and

evaluated.” Minn. Stat. § 260C.511(a) (Supp. 2015). The district court considered the

preferences of the children, but determined that this factor did not outweigh the children’s


                                            14
needs, which appellant was unable to meet. Given the record in this case, the district court

did not abuse its discretion by failing to defer to the children’s stated preferences.

         Appellant argues that the GAL’s opinion as to the best interests of the children,

which the district court cited in its order, should be disregarded, primarily on grounds of

inadequate foundation.1 Appellant appears to argue that, due to the GAL’s relatively brief

involvement with the case, the GAL’s opinion is unreliable because it is largely based on

the case file and the GAL’s discussion with the previous GAL. The opinion of a lay witness

is admissible if rationally based upon his or her own perceptions and helpful to the

determination of a fact in issue. Minn. R. Evid. 701. Though the GAL’s involvement with

the case was relatively short because of the previous GAL’s emergency leave, it is unclear

why her reliance in part on the case file would render her opinion unreliable, especially

when she also had an opportunity to speak with D.H. and B.C and observe the testimony

of appellant, the social worker, D.H., and J.H. Moreover, the district court indicated that

it gave “slightly less weight” to the opinion of the GAL given the fact that she was on the

case for a limited period of time. We conclude that the district court properly considered

the GAL’s testimony in making its best interests determination.

         Appellant argues that the GAL’s opinion is heavily based on appellant’s child

protection history and that it is improper to base a termination of parental rights on previous

child protection referrals or adjudications that have been closed.          Appellant’s child

protection history dates back to August 1999 and includes “several maltreatment findings



1
    We note that there was no objection to the foundation of the GAL’s opinion at trial.

                                              15
for educational neglect, child endangerment, exposing her children to domestic violence,

neglect, failure to provide medical treatment, crack cocaine and alcohol concerns and

physical abuse.” The GAL testified that she was concerned by the pattern of the child

protection cases, particularly the educational neglect that had occurred in some of the

previous cases. The evidence in a termination case “must address conditions that exist at

the time of the hearing.” In re Welfare of Chosa, 290 N.W.2d 766, 769 (Minn. 1980). In

support of her argument, appellant cites In re Welfare of White, 363 N.W.2d 79 (Minn.

App. 1985). In White, the district court based the termination of parental rights on incidents

that had occurred in previous child protection proceedings that had been closed. 363

N.W.2d at 80–81. Here, however, while the GAL did mention the past child protection

proceedings in her testimony, her opinion was based on other factors as well. Moreover,

the district court did not consider the past proceedings in its best interests analysis, much

less base its termination decision on incidents in the prior proceedings.

       Next, appellant notes that D.H. was only a few months away from turning 18 years

old at the time of trial and contends that terminating parental rights to a child of that age is

“nearly unheard of in our system.” Appellant cites no authority for her assertion and merely

argues that the termination of parental rights of a soon-to-be adult is not consistent with

the purposes of child protection proceedings. For the purposes of the termination of

parental rights statute, “‘[c]hild’ means an individual under 18 years of age” as well as

“individuals under age 21 who are in foster care” under specified circumstances. Minn.

Stat. § 260C.007, subd. 4 (2014). The district court clearly had the authority to terminate




                                              16
appellant’s parental rights to D.H.2 Moreover, the termination was consistent with the

purposes of child protection proceedings, namely, ensuring that the child receives care and

guidance that will best serve the welfare of the child. Minn. Stat. § 260C.001, subd. 2(b)

(2014).

       Finally, appellant argues that the GAL cited certain secondary benefits of

termination, such as giving D.H. access to special education and job training funds and that

such benefits are not proper grounds for termination. We do not need to determine whether

this was error, however, as the district court did not rely on this testimony either in

determining whether the statutory grounds for termination were met or in determining the

children’s best interests. Moreover, the funds were only one of the factors the GAL

mentioned in opining that termination was in D.H.’s best interests, as the GAL testified

that appellant does not have the ability to adequately provide shelter, food, healthcare, and

education for her children and that appellant’s chemical dependency is a significant issue.

       Because the district court’s best interests findings are supported by the record and

appellant’s arguments are unavailing, we conclude that the district court did not abuse its

discretion in determining that termination of appellant’s parental rights is in the best

interests of the children.

       Affirmed.




2
 We note that Minnesota law contemplates children remaining in foster care after the age
of 18. See Minn. Stat. § 260C.229 (2014) (providing for voluntary foster care for children
over age 18); Minn. Stat. § 260C.451 (2014 & Supp. 2015) (identifying foster care benefits
available for children over age 18).

                                             17
18